*91Decided December 5, 1916.
On Petition for Rehearing.
(161 Pac. 250.)
Former opinion corrected and petition for rehearing denied.
Mr. Henry A. Davie, Deputy City Attorney, and Mr. Walter P. La Roche, City Attorney, for the petition.

Messrs. Boothe é Richardson, contra.

Department No. 1. Opinion by
Mr. Chief Justice Moore.
In the former opinion, in referring to evidence received at the trial, it is said:
“Neither the original affidavit of the posting of the notices nor a copy thereof has been brought to this court.”
The transcript relating to this matter reads:
“The plaintiff offers the original proof of posting, and we ask to have it marked ‘Plaintiff’s Exhibit C,’ with the privilege of withdrawing the same and substituting a copy.”
Attached to the transcript is a paper having in typewriting at the top thereof the words: “Plaintiff’s Exhibit ‘C.’ ” There is no certificate appended to indicate that it is a copy of the evidence so received. In the excerpt quoted from the opinion, the word “certified” should have been employed to limit the word “copy” as there used. No doubt is entertained in this instance that what purports to be a copy of the affidavit referred to is an exact exemplification of the original. By the language first hereinbefore quoted it was designed to show that, if such practice was approved, it *92might be possible in some other case for designing parties to substitute spurious exhibits which might escape the attention of adverse parties, thereby imposing upon this court.
With the insertion of the qualifying word mentioned, and correcting the former opinion in this particular, the petition for a rehearing is denied. Affirmed.
Former Opinion Corrected and Rehearing Denied.